Appeal from a judgment (denominated order) of Supreme Court, Niagara County (Boniello, III, J.), entered September 6, 2002, which denied defendant’s motion to dismiss the complaint and declared Executive Law § 632-a constitutional.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Niagara County, Boniello, III, J. (Snuszki v Wright, 193 Mise 2d 490 [2002]). Present — Pigott, Jr., EJ, Green, Pine, Wisner and Gorski, JJ.